DETAILED ACTION
This office action is in response to the application filed on 03/01/2021. Claims 1-8 are canceled and claims 9-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/513,637 filed on 06/1/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed 

Claims 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. patent Application No. 16/697,525 now patent No. US 11,044,481. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent application No. 16/697,525.

Instant Application
US Patent No. 11,044,481
Claim 9: A decoder comprising: a processor; and memory, wherein, using the memory, the processor:
Claim 1: A decoder which decodes a current block to be decoded of a picture, the decoder comprising: a processor; and memory, wherein, using the memory, the processor:
Claim 9: determines whether intra prediction is to be used for a current block and whether the current block has a determined size
Claim 1: determines whether intra prediction is to be used for the current block;

Claim 1: when it is determined that intra prediction is to be used for the current block, determines whether an intra prediction mode for the current block is a determined mode,
Claim 9: when the intra prediction mode is not the determined mode, performs second inverse transform of inverse quantized coefficients of the current block and further performs first inverse transform of coefficients obtained through the second inverse transform  
Claim 1: and whether a first inverse transform basis for the current block matches a determined inverse transform basis when the intra prediction mode is not the determined mode, or when the first inverse transform basis matches the determined inverse transform basis, performs, using a second inverse transform basis,

Claim 9: and when the intra prediction mode is the determined mode, skips the second inverse transform, and performs first inverse transform of the inverse quantized coefficients of the current block
Claim 1: and when the intra prediction mode is the determined mode and the first inverse transform basis is different from the determined inverse transform basis, skips the second inverse transform, and performs, using the first inverse transform basis, first inverse transform of the inverse quantized coefficient coefficients of the current block.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0124876) herein after Lee ‘876 in view of Lee (US 2015/0139307) herein after Lee ‘307.

Regarding claim 9, Lee ‘876 discloses the following claim limitations: a processor; and memory, wherein, using the memory, the processor: (Lee ‘876, paragraphs 24 and 29 discloses a memory and a processing unit i.e. processor),
Lee ‘876, abstract discloses a transform method determination step of determining an inverse transform method for the block on the basis of whether or not the prediction mode of the block is an intra-prediction mode, whether or not the size of the block satisfies a predetermined condition),
when it is determined that intra prediction is to be used for the current block and that the current block has the determined size, further determines whether an intra prediction mode for the current block is a determined mode (Lee ‘876, paragraph 150 discloses if the prediction block is an intra prediction mode, the size of a transform block is 4x4, and the prediction block is related to a luma sample, inverse transform may be performed based on a mapping table in which mapping relationships between intra prediction modes and transform methods have been established),
when the intra prediction mode is not the determined mode, performs second inverse transform of inverse quantized coefficients of the current block and further performs first inverse transform of coefficients obtained through the second inverse transform  (Lee ‘876, claim 3 discloses determining the inverse transform method of the block to be inverse Discrete Cosine Transform (inverse DCT) i.e. second inverse transform, when the block is not the block using the intra prediction mode, the size of the block does not satisfy the specific condition, or the block is not the block for the luma sample).
         Lee ‘876 does not explicitly disclose the following claim limitations: and when the intra prediction mode is the determined mode, skips the second inverse transform, and performs first inverse transform of the inverse quantized coefficients of the current block.
(Lee ‘307, claim 21 discloses obtaining residual samples by selectively performing an inverse-transform for the inverse-quantized coefficients of the current block based on a transform skip flag, the transform skip flag specifying whether the inverse-transform is skipped for the current block).
         It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Lee ‘876 with Lee ‘307 to create a coding transform method with a transform skip flag.
        The reasoning being is to provide a method of adaptively changing a transform mode based on an intra prediction mode to improve efficiency of video coding (Lee ‘307, paragraph 5))
 	
             Regarding claim 10, Lee ‘876 and Lee ‘307 discloses the decoder according to claim 9, wherein the determined mode is a non-directional prediction mode (Lee ‘876, paragraph 88 discloses In the case of a planar mode of the non-directional intra prediction modes, there is a tendency that a similar mode according to the distance between a reference pixel and a prediction pixel may be present…  In the case of a DC mode, transform may be performed using DCT in both the horizontal and vertical directions because a prediction pixel is predicted using an average value of all the reference pixels and thus directivity is not present i.e. the planar and DC mode being non-directional prediction mode). The same motivation that was utilized in claim 9 applies equally as well to claim 10.

Lee ‘876, paragraph 52 discloses a decoding module),
 determining whether intra prediction is to be used for a current block and whether the current block has a determined size (Lee ‘876, abstract discloses a transform method determination step of determining an inverse transform method for the block on the basis of whether or not the prediction mode of the block is an intra-prediction mode, whether or not the size of the block satisfies a predetermined condition), 
when it is determined that intra prediction is to be used for the current block and that the current block has the determined size, further determining whether an intra prediction mode for the current block is a determined mode (Lee ‘876, paragraph 150 discloses if the prediction block is an intra prediction mode, the size of a transform block is 4x4, and the prediction block is related to a luma sample, inverse transform may be performed based on a mapping table in which mapping relationships between intra prediction modes and transform methods have been established),
 when the intra prediction mode is not the determined mode, performing second inverse transform of inverse quantized coefficients of the current block, and further performing first inverse transform of coefficients obtained through the second inverse transform (Lee ‘876, claim 3 discloses determining the inverse transform method of the block to be inverse Discrete Cosine Transform (inverse DCT) i.e. second inverse transform, when the block is not the block using the intra prediction mode, the size of the block does not satisfy the specific condition, or the block is not the block for the luma sample)
 and when the intra prediction mode is the determined mode, skipping the second inverse transform, and performing first inverse transform of the inverse quantized coefficients of the (Lee ‘307, claim 21 discloses obtaining residual samples by selectively performing an inverse-transform for the inverse-quantized coefficients of the current block based on a transform skip flag, the transform skip flag specifying whether the inverse-transform is skipped for the current block). The same motivation that was utilized in claim 9 applies equally as well to claim 12.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0124876) herein after Lee ‘876 in view of Lee (US 2015/0139307) herein after Lee ‘307 and in further view of Lee (US 2015/0215512) herein after Lee ‘512.

	Regarding claim 11, Lee ‘876 and Lee ‘307 discloses the claimed invention as outlined above in claim 9.
	Lee ‘876 and Lee ‘307 do not explicitly disclose the following claim limitations: wherein when at least one of a horizontal size and a vertical size of the current block has a determined length, the processor determines that the current block has the determined size.
	However, in the same field of endeavor Lee ‘512 discloses more explicitly the following: wherein when at least one of a horizontal size and a vertical size of the current block has a determined length, the processor determines that the current block has the determined size (Lee ‘512, paragraph 154 discloses Determining whether or not the size of the current block corresponds to a predetermined size may be performed based on a horizontal or vertical length of the current block. For example, when the horizontal or vertical length is a length capable of being partitioned, it is determined that the size of the current block corresponds to a predetermined size).
        It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Lee ‘876 and Lee ‘307 with Lee ‘512 to create the system of Lee ‘876 and Lee ‘307 as outlined above with determining  that the size of the current block corresponds to a predetermined size.
    The reasoning being is to provide a method and apparatus for encoding and decoding an image to enhance compression efficiency (Lee ‘512, paragraph 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481